DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/09/2022 has been entered and fully considered.
Claims 1-6, 8-11, and 13 have been amended.
Claims 7 and 12 have been canceled.
Claims 14-16 have been newly added.
Claims 1-6, 8-11, 13-16 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/24/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216) in view of Reith et al. (USPGPub 2019/0031061).	As per claim 1, Oishi discloses a biosensor arrangement structure, comprising: 	a plurality of biosensors that is disposed in a seat for supporting an occupant (see at least paragraph 0224; wherein the first sensing unit 118 is embedded in an armrest 618 for the left hand, provided on the seat 608, and the second sensing unit 128 is embedded in an armrest 628 for the right hand, provided on the seat 608) and that measures a health condition of the occupant (see at least paragraph 0226; wherein blood pressure level and body fat percentage determined), wherein the seat (see at least Figure 25; item 608) includes: 	a seat body for holding the occupant (see at least Figure 25; item 608); and 	an auxiliary supporter for supporting a body part of the occupant except for a torso and thighs (see at least paragraph 0226; wherein armrests 618 and 628), and 	wherein at least a first sensor of the plurality of biosensors is disposed at the auxiliary supporter (see at least paragraph 0226; wherein the left hand contacts the first sensing unit 118, and the right hand contacts the second sensing unit 128). Oishi does not explicitly mention wherein at least a second sensor of the plurality of biosensors is disposed at the seat body.	However Reith does disclose:	wherein at least a second sensor of the plurality of biosensors is disposed at the seat body (see at least paragraph 0004; wherein vehicle seat may include a biosensor array disposed within the seat body in communication to detect at least one biophysical parameter of a user occupying the vehicle seat).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Reith with the teachings as in Oishi. The motivation for doing so would have been to provide biophysical monitoring to the occupant while blocking against interference, see Reith paragraph 0021.	As per claim 2, Oishi discloses wherein the auxiliary supporter includes an arm rest for supporting an arm of the occupant, and wherein a front upper end of the arm rest is a part where the first sensor of the plurality of biosensors is installed (see at least paragraph 0226; wherein a passenger in the vehicle sits in the seat 608 and places his arms on the armrests 618 and 628, the left hand contacts the first sensing unit 118, and the right hand contacts the second sensing unit 128), and	wherein the part where the first sensor of the plurality of biosensors is installed includes a housing in the part, and the first sensor of the plurality of biosensors is housed in the housing when the measurement is not performed (see at least paragraph 0019; wherein the medical information detection apparatus of the present invention is characterized in that movement of blood that is pumped from a heart is regarded as a pulse wave, and the medical information detection apparatus includes pulse wave detecting means constructed of a light emitting and receiving device…see at least Figure 3; wherein the medical information detection apparatus which houses the sensor (201)). 	As per claim 8, Oishi discloses wherein the plurality of biosensors includes a photoelectric pulse wave sensor that uses light to measure a pulse wave of the occupant (see at least paragraph 0226; wherein the pulse wave signal of the left hand that is obtained by the first light receiving element 28B of the first sensing unit 118, and the pulse wave signal of the right hand that is obtained by the second light receiving element 38B of the second sensing unit 128 are transmitted to the blood pressure level measuring unit 78 wherein the blood pressure level is measured), and	wherein the photoelectric pulse wave sensor is disposed under a covering material, and measures the pulse wave through a hole in the covering material (see at least Figures 7(a), 7(b), and 25). 		As per claim 16, Reith discloses wherein the second sensor of the plurality of biosensors is arranged at the seat body in a position that does not interfere with an air pathway for air conditioning (see at least paragraph 0016; wherein a pair of ventilation units 34 are illustratively disposed in the base 26 for circulating air to cool the occupant and see at least Figure 2; items 22 and 34).
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216), in view of Reith et al. (USPGPub 2019/0031061), and further in view of Official Notice.	As per claim 3, Oishi discloses the claimed invention except for wherein the auxiliary supporter includes a head rest for supporting a head of the occupant, and wherein a front part of the head rest is a part where the at least one of the plurality of biosensors is installed. It would have been an obvious matter of design choice to install the biosensor into the head rest instead of the arm rest, since such a modification would have involved a mere change in location of a component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	As per claim 4, Oishi discloses the claimed invention except for wherein the auxiliary supporter includes a neck rest for supporting a neck of the occupant, and wherein a front part of the neck rest is a part where the at least one of the plurality of biosensors is installed. It would have been an obvious matter of design choice to install the biosensor into the head rest instead of the arm rest, since such a modification would have involved a mere change in location of a component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	
Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216), in view of Reith et al. (USPGPub 2019/0031061), Seibold (USPGPub 2019/0351800), and further in view of Official Notice.	As per claim 5, Oishi and Reith do not explicitly mention wherein the auxiliary supporter includes an ottoman for supporting legs of the occupant, and wherein a right and/or left part of the ottoman is a part where the at least one of the plurality of biosensors is installed, and the ottoman is retracted and is not used while the occupant is driving the vehicle.	However Seibold does disclose:	the ottoman is retracted and is not used while the occupant is driving the vehicle (see at least paragraph 0003; wherein such a leg rest or ottoman may be provided such that the ottoman can be moved between a use position, extending outwardly from the seat cushion, to a retracted stowed position, such as underneath the seat cushion).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Seibold with the teachings as in Oishi and Reith. The motivation for doing so would have been to provide provides extensive space for the occupant, see Seibold paragraph 0061.	Oishi, Reith, and Seibold do not explicitly mention wherein the auxiliary supporter includes an ottoman for supporting legs of the occupant, and wherein a right and/or left part of the ottoman is a part where the at least one of the plurality of biosensors is installed.	It would have been an obvious matter of design choice to install the biosensor into the ottoman instead of the arm rest, since such a modification would have involved a mere change in location of a component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	As per claim 6, Oishi discloses the claimed invention except for wherein the auxiliary supporter includes a foot rest for supporting feet of the occupant, and wherein a right and/or left part of the foot rest is a part where the at least one of the plurality of biosensors is installed, and wherein the foot rest and the ottoman are connected together to form a L shape to support the legs and the feet of the occupant. It would have been an obvious matter of design choice to install the biosensor into the foot rest instead of the arm rest, since such a modification would have involved a mere change in location of a component, and having the ottoman and footrest form a L shape would have involved a mere change in design of the seat. A change in location and design are generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216), in view of Reith et al. (USPGPub 2019/0031061), and further in view of Miyamoto (JP2003235829A).	As per claim 10, Oishi and Reith do not explicitly mention wherein the pulse wave sensor is a piezoelectric pulse wave sensor that measures a pressure wave on a body surface of the occupant to measure the pulse wave of the occupant.	However Miyamoto does disclose:	wherein the pulse wave sensor is a piezoelectric pulse wave sensor that measures a pressure wave on a body surface of the occupant to measure the pulse wave of the occupant (see at least paragraph 0025; wherein the pulse wave meter 11b is a sensor using a piezoelectric ceramic or the like, and by bringing the skin of the subject into contact with the detection unit, the pulse wave is detected by using the change in the surface pressure of the detection unit due to the blood vessel as the change in the electric signal).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Miyamoto with the teachings as in Oishi and Reith. The motivation for doing so would have been to provide the ability to inspect more abnormalities, see Miyamoto paragraph 0026.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216), in view of Reith et al. (USPGPub 2019/0031061), and further in view of Araki et al. (JP2013000177A).	As per claim 11, Oishi and Reith do not explicitly mention wherein the pulse wave sensor is an electromagnetic pulse wave sensor that uses an electromagnetic wave to measure a pulse wave of the occupant.	However Araki does disclose:	wherein the pulse wave sensor (see at least paragraph 0100; wherein measuring the displacement of the distance of the object 50 in the pulse wave measuring device) is an electromagnetic pulse wave sensor that uses an electromagnetic wave to measure a pulse wave of the occupant (see at least paragraph 0126; wherein the first reflected wave 16 which is the reflected electromagnetic wave from the object 50 of the first electromagnetic wave 15 and the second reflected wave 26 which is the reflected electromagnetic wave from the object 50 of the second electromagnetic wave 25 by the reflected combined wave receiving unit).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Araki with the teachings as in Oishi and Reith. The motivation for doing so would have been to provide high detection accuracy, see Araki paragraph 0014.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216), in view of Reith et al. (USPGPub 2019/0031061), and further in view of Watanabe (JP2017109616).	As per claim 13, Oishi discloses wherein the plurality of biosensors measure the health condition in the manual driving, and in response to deterioration of the health condition being detected, the driving controller switches a driving mode to the autonomous driving (see at least paragraph 0230; wherein based on the measured values, the vehicle-mounted health management device judges whether or not the subject is sleepy, whether or not the pulse rate is much faster than normal, whether or not blood pressure is much higher than normal and whether or not the subject's consciousness is muddled or is absent due to diabetes, wherein warnings such as "danger" may be displayed on the instrument panel in response. The subject may also be warned by an alarm sound. These control operations may be executed by unshown notifying means provided in the vehicle-mounted health management device. Furthermore, in a situation in which the subject drives the vehicle despite not being in a condition to do so, the present embodiment may be set so as to automatically stop the vehicle). Oishi and Reith do not explicitly mention wherein the seat is installed in a vehicle with a driving controller for switching between autonomous driving and manual driving, and the seat is transformable into different forms between in the autonomous driving and in the manual driving.	However Watanabe does disclose:	wherein the seat is installed in a vehicle with a driving controller for switching between autonomous driving and manual driving, and the seat is transformable into different forms between in the autonomous driving and in the manual driving (see at least paragraph 0038; wherein it is possible to switch between automatic operation and manual operation, but when switching from automatic operation to manual operation, a notification or the like is required and the switching cannot be performed immediately.In addition, when switching from automatic driving to manual driving, if the driver is away from driving for a long time, he / she can suddenly return to driving physically and mentally even if he / she sounds a notification or voice prompting him / her to return to driving).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Watanabe with the teachings as in Oishi and Reith. The motivation for doing so would have been to enable smooth switching of operation when switching from automatic operation to manual operation, see Watanabe paragraph 0007.
Allowable Subject Matter
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the photoelectric pulse wave sensor includes a light emitting part and a light receiving part, and wherein only the light emitting part and the light receiving part are exposed on the covering material forming a surface of the seat body or the auxiliary supporter, and a part other than the light emitting part and the light receiving part of the photoelectric pulse wave sensor is covered within the covering material.
Claim(s) 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the first sensor of the plurality of biosensors is covered with a cover when the measurement is not performed.  
Claim(s) 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the auxiliary supporter is movable or retractable, and wherein in response to a movement or retraction of the auxiliary supporter, the first sensor of the plurality of biosensors starts or stops the measurement.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662